DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of the new grounds of rejection as necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 5, 6, 7, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0330697 to Lee et al. (Lee) In view of U.S. Publication No. 2017/0006257 to Staudenmaier et al. (Staudenmaier).
As to claims 1 and 15, Lee discloses a display system for extending a brightness dimming range of a display substrate, comprising: 
a display device including a display substrate configured to display at least one image (Fig. 3A; Para. 0059, 0093, display, 120); and 
a controller communicatively coupled to the display substrate (Fig. 3A; Para. 0061, 0063-0086, processor, 130), the controller including one or more processors configured to execute a set of program instructions stored in a memory (Fig. 3A; Para 
acquire a video stream including a plurality of image frames (Fig. 19, Para. 0198, S1920, background image); 
selectively modify one or more characteristics of one or more image frames of the plurality of image frames to generate a modified video stream (Fig. 19; 0200, S1940); and 
generate one or more control signals configured to cause the display device to display the modified video stream via the display substrate (Fig. 19; Para. 0201, S1950).
Lee does not expressly disclose a display device usable within a vehicle; acquire a video stream including a plurality of image frames from one or more video sources coupled to the vehicle and configured to acquire images and generate the video stream, the video stream having a select frame rate, the plurality of image frames being displayed by the display substrate of the display device in a sequential order at the select frame rate of the video stream.
Staudenmaier teaches a display device usable within a vehicle (Fig. 7; Para. 0037, back-up camera with video display); acquire a video stream including a plurality of image frames from one or more video sources coupled to the vehicle and configured to acquire images and generate the video stream (Fig. 7; Para. 0037, video camera with live view), the video stream having a select frame rate (Para. 0018, frame rate of 30Hz), the plurality of image frames being displayed by the display substrate of the display device in a sequential order at the select frame rate of the video stream (Fig. 7, Para. 0018,0037, where the display is shown a live view from the camera).

As to claim 2, Lee and Staudenmaier disclose the display system of Claim 1.  Lee discloses wherein selectively modifying one or more characteristics of one or more image frames of the plurality of image frames to generate a modified video stream comprises: 
selectively modifying a luminance level of the one or more image frames of the plurality of image frames (Fig. 19; 0200, S1940).

As to claim 5, Lee and Staudenmaier disclose the display system of Claim 1.  Lee discloses further comprising one or more light sensors configured to collect ambient light readings (Fig. 3A, 19; Para. 0058, illuminance sensor, 115; Para. 0199, S1930).

As to claim 6, Lee and Staudenmaier disclose the display system of Claim 5.  Lee discloses wherein selectively modifying one or more characteristics of one or more image frames of the plurality of image frames to generate a modified video stream comprises: 
selectively modifying a luminance level of the one or more image frames of the plurality of image frames in response to a collected ambient light reading (Fig. 19; 0200, S1940).

Lee and Staudenmaier disclose the display system of Claim 6.  Lee discloses wherein selectively modifying a luminance level of the one or more image frames of the plurality of image frames in response to a collected ambient light reading comprises: 
selectively decreasing a luminance level of the one or more image frames in response to a collected ambient light reading below an ambient light threshold (Fig. 19; 0200, S1940, corrects the color temperature and brightness of the content screen for each area based on the color temperature information and the brightness information of the external light); and 
selectively increasing a luminance level of the one or more image frames in response to a collected ambient light reading above the ambient light threshold (Fig. 19; 0200, S1940, corrects the color temperature and brightness of the content screen for each area based on the color temperature information and the brightness information of the external light).

As to claim 9, Lee and Staudenmaier disclose the display system of Claim 1.  Lee discloses wherein the one or more processors are further configured to: 
acquire an additional video stream including a plurality of image frames (Fig. 19, Para. 0198, S1920, object layer); 
selectively modify one or more characteristics of one or more image frames of the plurality of image frames of the additional video stream to generate an additional modified video stream (Fig. 19; 0200, S1940); 

generate one or more control signals configured to cause the display device to display the composite video stream via the display substrate (Fig. 19; Para. 0201, S1950).

As to claim 12, Lee discloses the display system of Claim 9, wherein the video stream comprises a surrounding environment video stream (Fig. 19, Para. 0198, S1920, background image), and the additional video stream comprises a symbology video stream (Fig. 19, Para. 0198, S1920, object layer).
Staudenmaier further discloses wherein the video stream comprises a surrounding vehicle environment video stream including the environment in which the vehicle is operating (Fig. 7; Para. 0037, back-up camera with video display), and the additional video stream comprises a vehicle symbology video stream including data or information related to the operation of the vehicle (Fig. 7; Para. 0037, back-up camera with video display).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 1.

Claims 3, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Staudenmaier, further in view of U.S. Publication No. 2016/0086574 to Buckley.
As to claim 3, Lee and Staudenmaier disclose the display system of Claim 1, but do not expressly disclose wherein selectively modifying one or more characteristics of one or more image frames of the plurality of image frames to generate a modified video stream comprises: selectively dropping the one or more image frames of the plurality of image frames to form one or more dropped image frames.
Buckley teaches selectively dropping the one or more image frames of the plurality of image frames to form one or more dropped image frames (Para. 0123, if the ambient light levels are substantially greater than the brightness levels of the display module 304, such as when the display device 100 is located outdoors in daylight, the perception of flicker is reduced. Thus, the flicker control logic 406 can cease determining the CFFs and execute power saving measures such as increasing the durations of one or more subframes, dropping one or more subframes, reducing the image frame rate, refraining from dividing a subframe, etc).
It would have been obvious to one of ordinary skill in the art to modify the display system of Lee and Staudenmaier to include the frame dropping of Buckley because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display system of Lee and Staudenmaier as modified by the frame dropping of Buckley can yield a predictable result of acting as a power saving measure.  Thus, a person of ordinary skill would have appreciated including in the display system of Lee and Staudenmaier the ability to do Buckley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As to claim 8, Lee and Staudenmaier disclose the display system of Claim 6, but do not expressly disclose wherein selectively modifying a luminance level of the one or more image frames of the plurality of image frames in response to a collected ambient light reading comprises: selectively dropping the one or more image frames of the plurality of image frames to generate one or more dropped image frames in response to a collected ambient light reading below an ambient light threshold.
Buckley teaches selectively dropping the one or more image frames of the plurality of image frames to generate one or more dropped image frames in response to a collected ambient light reading below an ambient light threshold (Para. 0120, that the user has reduced the brightness level of the display module 304 below a certain brightness threshold level, the flicker control module 406 may refrain from executing stages 512, 514, and 516, and instead, execute power saving measures. the flicker control logic 406 can drop one or more subframes, and utilize the additional time made available by the dropped subframes to increase the durations of one or more remaining subframes. Increasing durations of the remaining subframes, can provide power savings by allowing reduction in illumination intensities of one or more light sources).
Lee and Staudenmaier to include the frame dropping of Buckley because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display system of Lee and Staudenmaier as modified by the frame dropping of Buckley can yield a predictable result of acting as a power saving measure.  Thus, a person of ordinary skill would have appreciated including in the display system of Lee and Staudenmaier the ability to do the frame dropping of Buckley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 10, Lee and Staudenmaier disclose the display system of Claim 9, but do not expressly disclose wherein selectively modifying one or more characteristics of one or more image frames of the plurality of image frames of the additional video stream to generate an additional modified video stream comprises: determining a desired time-averaged luminance level of the composite video stream; and selectively modifying one or more characteristics of one or more image frames of the plurality of image frames of the additional video stream to generate an additional modified video stream which is combinable with the modified video stream to generate the composite video stream which exhibits the desired time-averaged luminance level.
Buckley teaches determining a desired time-averaged luminance level of the composite video stream (Para. 0044, the human visual system (HVS) will average the 
selectively modifying one or more characteristics of one or more image frames of the plurality of image frames of the additional video stream to generate an additional modified video stream which is combinable with the modified video stream to generate the composite video stream which exhibits the desired time-averaged luminance level (Para. 0044, controller 134 determines the sequencing or addressing scheme by which each of the display elements can be re-set to the illumination levels appropriate to a new image 104. New images 104 can be set at periodic intervals. The field sequential color method, if the color subframes are alternated at frequencies in excess of 20 Hz, the human visual system (HVS) will average the alternating frame images into the perception of an image having a broad and continuous range of colors).
It would have been obvious to one of ordinary skill in the art to modify the display system of Lee and Staudenmaier to include the time-averaged luminance of Buckley because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display system of Lee and Staudenmaier as modified by the time-averaged luminance of Buckley can yield a predictable result of allowing the user to perceive a broad and continuous range of colors.  Thus, a person of ordinary skill would have appreciated including in the display system of Lee and Staudenmaier the ability to use the time-averaged luminance of Buckley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

As to claim 11, Lee and Staudenmaier disclose the display system of Claim 9, but do not expressly disclose wherein selectively modifying one or more characteristics of one or more image frames of the plurality of image frames of the additional video stream to generate an additional modified video stream comprises: determining a time-averaged luminance level of the modified video stream; and selectively modifying one or more characteristics of one or more image frames of the plurality of image frames of the additional video stream to generate an additional modified video stream which exhibits a substantially equivalent time-averaged luminance level of the modified video stream.
Buckley teaches determining a time-averaged luminance level of the modified video stream (Para. 0044, the human visual system (HVS) will average the alternating frame images into the perception of an image having a broad and continuous range of colors); and 
selectively modifying one or more characteristics of one or more image frames of the plurality of image frames of the additional video stream to generate an additional modified video stream which exhibits a substantially equivalent time-averaged luminance level of the modified video stream (Para. 0044, controller 134 determines the sequencing or addressing scheme by which each of the display elements can be re-set to the illumination levels appropriate to a new image 104. New images 104 can be set at periodic intervals. The field sequential color method, if the color subframes are alternated at frequencies in excess of 20 Hz, the human visual system (HVS) will 
It would have been obvious to one of ordinary skill in the art to modify the display system of Lee and Staudenmaier to include the time-averaged luminance of Buckley because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display system of Lee and Staudenmaier as modified by the time-averaged luminance of Buckley can yield a predictable result of allowing the user to perceive a broad and continuous range of colors.  Thus, a person of ordinary skill would have appreciated including in the display system of Lee and Staudenmaier the ability to use the time-averaged luminance of Buckley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Staudenmaier, further in view of U.S. Publication No. 2012/0224062 to Lacoste et al. (Lacoste).
As to claim 13, Lee and Staudenmaier disclose the display system of Claim 12, but do not expressly disclose wherein the video stream is received from one or more aircraft video sources.
Lacoste teaches wherein the video stream is received from one or more aircraft video sources (Para. 0006, HUD for aircraft; Para. 0102, a system in which symbology 
It would have been obvious to one of ordinary skill in the art to modify the display system of Lee and Staudenmaier to include the aircraft HUD of Lacoste because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display system of Lee and Staudenmaier as modified by the aircraft HUD of Lacoste can yield a predictable result of allowing the user to perceive additional information relating to travel in an easy and unobscured manner.  Thus, a person of ordinary skill would have appreciated including in the display system of Lee and Staudenmaier the ability to use the aircraft HUD of Lacoste since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 14, Lee and Staudenmaier disclose the display system of Claim 12, but do not expressly disclose wherein the display device comprises at least one of a head-up display (HUD), a head-mounted display (HMD), a helmet-mounted display, a head-worn display (HWD), or an aircraft cockpit display.
Lacoste teaches wherein the display device comprises at least one of a head-up display (HUD) (Para. 0091, head-up display), a head-mounted display (HMD), a helmet-mounted display, a head-worn display (HWD), or an aircraft cockpit display (Para. 0006, HUD for aircraft).
Lee and Staudenmaier to include the aircraft HUD of Lacoste because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display system of Lee and Staudenmaier as modified by the aircraft HUD of Lacoste can yield a predictable result of allowing the user to perceive additional information relating to travel in an easy and unobscured manner.  Thus, a person of ordinary skill would have appreciated including in the display system of Lee and Staudenmaier the ability to use the aircraft HUD of Lacoste since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 discloses “wherein selectively modifying one or more characteristics of one or more image frames of the plurality of image frames to generate a modified video stream comprises: selectively modifying one or more characteristics of one or more image frames of the plurality of image frames to selectively adjust a time-averaged , wherein the time-average luminance level of the display substrate is determined by a ratio of a number of dropped image frames to a number of original or un-dropped image frames,” which is not found in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LISA S LANDIS/Examiner, Art Unit 2626